Case: 15-14148     Date Filed: 04/20/2016   Page: 1 of 2


                                                           [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-14148
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:14-cr-00236-RBD-TBS-1

UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                             versus

ABRAHAM WHITE,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                                (April 20, 2016)

Before HULL, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Stephan J. Langs, appointed counsel with the Federal Public Defender’s

Office for Abraham White in this direct criminal appeal, has moved to withdraw

from further representation of the appellant and filed a brief under Anders v.
              Case: 15-14148    Date Filed: 04/20/2016   Page: 2 of 2


California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that Langs’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, Langs’s motion to withdraw is

GRANTED and White’s conviction and sentence are AFFIRMED.




                                         2